DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 9, 11, 12, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over DuPont (GB 1,597,537) and further in view of Sekiguchi (US 2010/0084067).   
As best depicted in Figures 1 and 2, DuPont is directed to a tire construction comprising a tire frame member (combination of carcass 16 and innerliner 17) formed with a resin material (thermoplastic copolyetheresters elastomer), wherein said resin material has a Shore D hardness of about 55 (Page 1, Lines 24+ and Page 2, Lines 45+).  This hardness corresponds with a Shore A hardness of slightly less than 100.  DuPont In such an instance, however, is silent with respect to the inclusion of a resin layer that contains a urethane resin.     
	Sekiguchi, on the other hand, is similarly directed to a tire construction and teaches the inclusion of a sheet 5 on the inside of a tire innerliner in order to provide puncture resistance (Abstract and Paragraph 1).  More particularly, Sekiguchi teaches that said sheet is formed with 
	In terms of the properties of said resin sheet, Sekiguchi teaches an Asker C hardness as high as 40, which corresponds with a Shore A hardness of approximately 20.  Based on the hardness values and the predominant relationship between hardness and modulus in polymeric/elastomeric materials (greater hardness generally corresponds with greater modulus), one of ordinary skill in the art at the time of the invention would have found the claimed modulus relationship obvious and Applicant has not provided a conclusive showing of unexpected results for a ratio between 0.01 and 50.            
	Lastly, regarding the modulus and softening point, Tables 2-4, suggest the presence of crosslinking agents at relatively low loadings results in resin layers that satisfy the claimed ranges.  Comparative Example A2 is devoid of a crosslinking agent and has a low modulus and low softening temperature.  Comparative Example A3 contains 50 phr of a crosslinking agent and has a modulus that is extremely large.  Paragraphs 85 and 121 in Applicant’s original specification further state that the presence of a crosslinking agent is associated with softening temperatures greater than 80 degrees Celsius and modulus values between 2 MPa and 50 MPa (applicable to claim 11).  Sekiguchi specific states that the resin sheet includes a crosslinking agent and suggests that loadings can affect the properties of the sheet (Paragraph 31).  A fair reading of Sekiguchi does not suggest the inclusion of extremely large loadings for the crosslinking agent and as such, one would expect the modulus and softening temperature in 
	Regarding claims 2, 16, and 17, Sekiguchi states that a “preferred” thickness is as small as 2 mm (Paragraph 34).  It is well taken that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments.  In such an instance, one of ordinary skill in the art at the time of the invention would have found it obvious to use thickness values less than 2 mm, for example 1 mm (1000 microns).  It is particularly noted that Sekiguchi simply states that thickness values less than 2 mm “may” have inferior closing effects “in some cases” and such does not constitute a teaching away of thickness values less than 2 mm.
	With respect to claims 3 and 16, the presence of a crosslinking agent results in a three- dimensional network.
	As to claims 4 and 17, Sekiguchi teaches a polyurethane comprising a polyisocyanate and a compound containing an active hydrogen, such as a polyether polyol and polyester polyol (Paragraph 29).
	Regarding claims 8 and 9, the claimed softening temperatures appear to be associated with resin layers having relatively small crosslinking agent loadings and Applicant has not provided a conclusive showing of unexpected results for the claimed temperatures (lack of 
	With respect to claim 12, a fair reading of Sekiguchi suggests a sheet formed solely of a urethane resin (as the main component).
Claims 5, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over DuPont and Sekiguchi as applied in claim 1 above and further in view of Pulford (US 2016/0052343) and Rikhoff (US 8,329,810).   
As detailed above, DuPont in view of Sekiguchi teaches a tire construction including a urethane resin layer on a tire inner surface.  In such an instance, though, Sekiguchi is silent with respect to the inclusion of at least one additive as claimed.
In any event, it is extremely well known and conventional to include any number of conventional additives in almost every tire component.  Pulford provides one example of a tire component (innerliner) formed with polyurethane and positioned within a tire cavity and teaches the inclusion of conventional additives (Paragraphs 12 and 15).  One of ordinary skill in the art at the time of the invention would have found it obvious to include conventional additives (at conventional loadings) in the urethane resin layer of DuPont absent a conclusive showing of unexpected results.  It is noted, for example, that one of the conventional additives listed in Pulford is a UV stabilizer and exemplary UV stabilizers in the tire industry include triazines, as shown for example by Rikhoff (Column 6, Lines 64-65 and Column 7, Lines 10+).  
With respect to claim 13, Rikhoff recognizes the conventional use of carbon black at loadings in accordance to the claimed invention (Column 6, Lines 42+).  It is emphasized that .
Claims 5-7, 15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DuPont and Sekiguchi as applied in claim 1 above and further in view of Nakamura (WO 2015/156405).  Nakamura (US 2017/0028793) will be relied upon in the rejection below as it represents an English translation of WO ‘405. 
As detailed above, DuPont in view of Sekiguchi teaches a tire construction including a urethane resin layer on a tire inner surface.  In such an instance, though, Sekiguchi is silent with respect to the inclusion of at least one additive as claimed.
In any event, it is extremely well known and conventional to include any number of conventional additives in almost every tire component.  Nakamura provides one example that suggests the inclusion of any number of well-known and conventional additives (Paragraph 55).  It is emphasized that such additives are commonly included in almost every tire component, including those formed of pure rubber, thermoplastic elastomers, thermoplastic resins, etc.  One of ordinary skill in the art at the time of the invention would have found it obvious to include a light stabilizer (e.g. hindered amine-based stabilizer, such as bis (2,2,6,6-tetramethyl-4-piperidyl) sebacate) and an antistatic agent (e.g. fatty acid glycerin ester) (Paragraphs 55, 60, and 62) in the resin composition of DuPont in view of Sekiguchi.       
Regarding claims 6 and 19, the claimed surface resistance values appear to result from the inclusion of an antistatic agent (see Paragraph 122 in Applicant’s original disclosure). 
With respect to claim 15, the claimed loadings are consistent with those that are commonly used for conventional additives.
Claims 1, 2, 8-12, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over DuPont and further in view of Pulford (US 2016/00523423) and https://www.lubrizol.com/Health/Medical/Polymers/Pellethane-TPU.
As best depicted in Figures 1 and 2, DuPont is directed to a tire construction comprising a tire frame member (carcass 16) formed with a resin material (thermoplastic copolyetheresters elastomer), wherein said resin material has a Shore D hardness of about 55 (Page 1, Lines 24+ and Page 2, Lines 45+).  This hardness corresponds with a Shore A hardness of slightly less than 100.  DuPont further states that innerliner 17 is a thin layer of rubber (Page 2, Lines 40-15).  DuPont, however, fail to suggest the inclusion of a urethane resin layer on a tire inner surface.
Pulford, on the other hand, is similarly directed to a tire construction comprising an innerliner.  More particularly, Pulford teaches the use of composites including polyurethane layers in place of common rubber layers in order to provide desired air barrier properties while contributing to weight reduction (Paragraphs 2-5).  One of ordinary skill in the art at the time of the invention would have found it obvious to include said composite in the tire of DuPont for the benefits detailed above.          
Lastly, regarding claim 1, an exemplary polyurethane of Pulford is PELLATHANE® (Paragraph 12).  Lubrizol has been provided to evidence the mechanical properties associated with PELLATHANE®.  It is evident that several exemplary materials have mechanical properties (e.g. hardness) that are inferior to the tire frame member of DuPont and such would be expected to result in the claimed relationship.  It is emphasized that all of the exemplary materials in Lubrizol have a modulus between 2 MPa and 50 MPa.  Also, the softening points of 
Regarding claims 2, 10, and 16, individual polyurethane layers have an average thickness between a few nanometers and 100 microns (Paragraph 9).    
With respect to claims 3 and 17, Pulford suggests the inclusion of one or more chain extenders (Paragraph 10) and such compounds are recognized as promoting crosslinking (and thus forming a three dimensional network). 
As to claim 4, Pulford suggests the use of polyisocyanate and polyether diols (Paragraph 10). 
Regarding claims 8 and 9, exemplary materials in Lubrizol have softening temperatures in accordance to the claimed invention.
 With respect to claim 12, a fair reading of Pulford suggests the sole use of a polyurethane material in the disclosed layer.
7.	Claims 5, 13, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over DuPont, Pulford, and Lubrizol as applied in claim 1 above and further in view of Rikhoff.
As detailed above, Pulford suggests the inclusion of a wide variety of conventional additives, including a UV stabilizer.  Furthermore, exemplary UV stabilizers in the tire industry include triazines, as shown for example by Rikhoff (Column 6, Lines 64-65 and Column 7, Lines 10+).  One of ordinary skill in the art at the time of the invention would have found it obvious to include such a stabilizer at a conventional loading as required by the claims.   
With respect to claim 13, Rikhoff recognizes the conventional use of carbon black at loadings in accordance to the claimed invention (Column 6, Lines 42+).  It is emphasized that 
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Justin Fischer